Mayes, J.,
delivered the opinion of the court.
The facts in this case show that the judgment entered was a void judgment. This being true, the facts here bring the ease clearly within the rule laid down in the case of Duncári *723v. Gerdine, 59 Miss., 550, and. resort to a court of equity under the circumstances was proper. At the time judgment was rendered in this case the record shows that there was no proof of publication before the court.
For these reasons, the cause is reversed and remanded.